DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Applicant’s arguments/remarks filed on 02/09/2021. 
Claims 21-40 are currently pending and have been examined.

Allowable Subject Matter
4.        Claims 21-40 are allowed.

Information Disclosure Statement
5.     The Information Disclosure Statement (IDS) filed on 02/09/2021 has been considered. Initialed copies of the Form 1449 are enclosed herewith.

Reasons for Allowance
6.	Regarding the Claim Rejections - 35 USC § 101, claims 21-40 are found patentable under 35 USC § 101 Alice/Mayo two step framework.	
	Whereas, independent claims 21, 27, and 33 recite an abstract idea of certain methods of organizing human activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)), namely processing electronic trading using market data channels, the additional element or combination of elements of “receiving, at a channel device from a trading platform, a channel creation request to create a channel that publishes customized market data, wherein the channel creation request is generated to simplify a trading algorithm; creating, by the channel device, the channel with the customized market data by actively modifying the raw market data at a co-location facility, wherein the channel is implemented on a field programmable gate array or an application specific-integrated circuit based on a set of criteria that simplifies the trading algorithm” integrate the abstract idea into a practical application of using a channel device that actively modifies market data at the intake point, allowing for customized market data filtering [See representative independent claims 21, 27, and 33]. Also, same reasons of patentability under 35 USC § 101 applies to dependent claims (22-26), (28-32), and (34-40) for depending from independent claims (21), (27), and (33).	
7.	Regarding the Claim Rejections - 35 USC § 103, prior art references deemed closest to the claimed invention are: Battyani (U.S. Pub. No. 2013/0226764), hereinafter, “Battyani”, and Janowski et al. (U.S. Pub. No. 2007/0038549), hereinafter, “Janowski”.
	Battyani provides high volume data processing systems and methods are provided to enable ultra-low latency processing and distribution of data. The systems and methods can be implemented to service primary trading houses where microsecond delays can significantly impact performance and value. According to one aspect, the systems and methods are configured to process data from a variety of market data sources in a variety of formats, while maintaining target latencies of less than 1 microsecond. A matrix of FPGA nodes is configured to provide ultra-low latencies while enabling deterministic and distributed processing. In some embodiments, the matrix can be to configured to provide consistent latencies even during microburst conditions. Further book building operations (determination of current holdings and assets) can occur under ultra-low latency timing, providing for near instantaneous risk 
Janowski provide a method and apparatus is provided for electronic trading of financial instruments. Financial instruments may be electronically traded according to any of three modes, including single instrument mode, correlated mode, and aggregated mode. One of more market depth representations showing current market price levels, Bids and Asks of the financial instrument(s) to be traded are displayed on a GUI window. The user mouses parallel to the market depth representation to a price level at which the user wishes to initiate a trade, and the moused-over price level is selected. All trade order parameters are pre-constructed either prior to selecting or upon selecting of a price level. The user then clicks a mouse button or initiates some other action of a user input device to place one or more orders.

The following is a formal statement of reasons for allowance over prior art:
8.	Claims 21-40 are allowed because the best prior arts of record, Battyani (U.S. Pub. No. 2013/0226764), hereinafter, “Battyani”, and Janowski et al. (U.S. Pub. No. 2007/0038549), hereinafter, “Janowski”, alone or in combination, neither discloses nor fairly suggests the instant application claim limitations of "receiving, at a channel device from a trading platform, a channel creation request to create a channel that publishes customized market data, wherein the channel creation request is generated to simplify a trading algorithm; creating, by the channel device, the channel with the customized market data by actively modifying the raw market data at a co-location facility, wherein the channel is implemented on a field programmable gate array or an application specific-integrated circuit based on a set of criteria that simplifies the trading algorithm.”

	As a final matter any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and; to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.      		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
10.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.     	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 




/LIZ P NGUYEN/
Examiner, Art Unit 3696



/Robert R Niquette/
Primary Examiner, Art Unit 3696